Exhibit 10.1

AMENDMENT TO Employment AGREEMENT

THIS AMENDMENT (this “Amendment”) to the Employment Agreement (the “Employment
Agreement”), dated as of April 20, 2011, by and between Jeffrey Drobick
(“Executive”) and Geeknet, Inc.  (the “Company”), is made and entered into as of
May 14, 2012, by and between the Executive and the Company and is effective as
of the date hereof.  All capitalized terms used but not defined herein shall
have the meaning assigned to them in the Employment Agreement.

WITNESSETH THAT:

WHEREAS, in connection with the Company’s announcement on May 11, 2012 that it
is exploring strategic alternatives with respect to its online media business,
including the SourceForge, Slashdot and FreeCode websites, the Company
anticipates that Executive shall play an integral role in assisting the Company
in achieving a successful sale of the online media business; and

WHEREAS, the Company wishes to reward Executive by providing for the accelerated
vesting of Executive’s unvested equity awards in connection with the
consummation of a sale of the Company’s online media business;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, Executive and the
Company hereby agree as follows:


1.                  A SECTION 7A OF THE EMPLOYMENT AGREEMENT IS HEREBY ADDED AND
READS AS FOLLOWS:


“NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS EMPLOYMENT AGREEMENT OR ANY
OTHER PLAN OR AGREEMENT RELATING TO EXECUTIVE’S OUTSTANDING AWARDS, IN THE EVENT
THAT A SALE OF THE COMPANY’S ONLINE MEDIA BUSINESS TO A THIRD PARTY (THE “SALE”)
IN CONNECTION WITH THE COMPANY’S EXPLORATION OF STRATEGIC ALTERNATIVES ANNOUNCED
ON MAY 11, 2012 (THE “STRATEGIC REVIEW”) IS CONSUMMATED, THE UNVESTED PORTION OF
EACH AWARD HELD BY EXECUTIVE WILL IMMEDIATELY VEST UPON SUCH CONSUMMATION, AND
WITH RESPECT TO ANY OUTSTANDING STOCK OPTIONS, BECOME EXERCISABLE.  THE AWARDS
WILL REMAIN EXERCISABLE, TO THE EXTENT APPLICABLE, FOLLOWING THE CONSUMMATION OF
THE SALE FOR THE PERIOD PRESCRIBED IN THE RESPECTIVE STOCK PLAN AND/OR AGREEMENT
FOR EACH AWARD AND SETTLE, TO THE EXTENT APPLICABLE, ON THE SAME SCHEDULE AS SET
FORTH IN THE APPLICABLE AGREEMENT FOR EACH AWARD.  IF THE COMPANY TERMINATES THE
STRATEGIC REVIEW WITHOUT CONSUMMATING A SALE AND NOTIFIES EXECUTIVE IN WRITING
OF SUCH TERMINATION, THIS SECTION 7A SHALL IMMEDIATELY UPON THE DELIVERY OF SUCH
NOTICE BE NULL AND VOID AND OF NO FORCE OR EFFECT.” 


2.                     EFFECT ON THE EMPLOYMENT AGREEMENT.  THIS AMENDMENT SHALL
BE DEEMED INCORPORATED INTO THE EMPLOYMENT AGREEMENT AND SHALL BE CONSTRUED AND
INTERPRETED AS THOUGH FULLY SET FORTH THEREIN.  EXCEPT AS AMENDED AND MODIFIED
HEREIN, THE EMPLOYMENT AGREEMENT REMAINS IN FULL FORCE AND EFFECT.


3.                  MISCELLANEOUS.  SECTION 13 OF THE EMPLOYMENT AGREEMENT SHALL
APPLY MUTATIS MUTANDIS TO THIS AMENDMENT.

[Remainder of this page is intentionally left blank.] 

 

--------------------------------------------------------------------------------

 

 

            IN WITNESS THEREOF, the Executive has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the day and year first above written.

 

GEEKNET, INC.

 

 

By: /s/ Kenneth G. Langone 

Name: Kenneth G. Langone

Title: Executive Chairman and CEO

 

 

JEFFREY DROBICK

 

/s/ Jeffrey Drobick

 

 

 



     

 

 

 

 

 

--------------------------------------------------------------------------------